DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the term “interacting” is considered ambiguous terminology that does not define the metes and bounds of the claim, as it is not clear what or how it is interacting with the fluid. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-5, 7, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deak (U.S. Patent No. 5,982,801).
Regarding claim 1, Deak discloses a fluidic device (Figs. 1-10) comprising: a fluid channel (2); a vertical fluid dispensing volume (11) having a top surface parallel (Fig. 7) to the fluid channel (2), a bottom surface parallel (Fig. 7) to the fluid channel (2) and opposite the top surface (Fig. 7), and a side wall (Fig. 7) orthogonal to the fluid channel (2), the side wall (Fig. 7) including a side outlet (at 15, Fig. 7); wherein the fluid channel (2) is connected to the vertical fluid dispensing volume (11) below the side outlet (Fig. 7); and a fluid actuator (8) asymmetrically located between ends of the fluid channel to form an inertial pump to vertically pump fluid within the channel to the side outlet (Fig. 7).
Regarding claim 2, Deak discloses the fluidic device (Figs. 1-10) wherein the fluid actuator comprises a thermoresistive fluid actuator (Column 12 lines 11-57).
Regarding claim 3, Deak discloses the fluidic device (Figs. 1-10) further comprising: a destination volume (15a); and a partition wall (Fig. 7) between the vertical fluid dispensing volume (11) and the destination volume (15a), wherein the side outlet (Fig. 7) comprises an opening (Fig. 7) above the partition wall such that fluid being vertically pumped by the inertial pump rises on a first side (Fig. 7) of the partition wall and falls on a second side (Fig. 7) of the partition wall into the destination volume (15a).
Regarding claim 4, Deak discloses the fluidic device (Figs. 1-10) further comprising a capillary passage (miniaturized pump as disclosed in Column 7 lines 13-21) extending from the side outlet (Fig. 7).
Regarding claim 5, Deak discloses the fluidic device (Figs. 1-10) further comprising: a second vertical fluid dispensing volume (15b) having a side wall (Fig. 7) orthogonal to the fluid channel (2) and including a second side outlet (top end of 15b, Fig. 7); a second fluid channel (Fig. 7) to receive fluid pumped from the fluid channel (2), the second fluid channel being connected to the second vertical fluid dispensing volume (15b) below the second side outlet (Fig. 7); and a second fluid actuator (20) within the second fluid channel forming a second inertial pump (Column 15 lines 1-27)  to vertically pump fluid within the second fluid channel to the second side outlet (Fig. 7).
Regarding claim 7, Deak discloses the fluidic device (Figs. 1-10) further comprising: a destination volume (15a) connected to the side outlet (Fig. 7) to receive fluid from the fluid channel (2); a second vertical fluid dispensing volume (15b) having a second side outlet (top end of 15b, Fig. 7) connected to the destination volume (15a); a second fluid channel (Fig. 7) connected to the second vertical fluid dispensing volume (15b) below the second side outlet (Fig. 7); and a second fluid actuator (20, Column 15 lines 1-27) within the second fluid channel forming a second inertial pump (20) to vertically pump fluid within the second fluid channel to the second side outlet (Fig. 7).
Regarding claim 10, Deak discloses a method for controlling fluid flow in a fluidic device (Figs. 1-10), the method comprising: supplying fluid to a fluid channel (2) connected to a vertical fluid dispensing volume (11) below a side outlet (at 15, Fig. 7) of the vertical fluid dispensing volume (11); and inertially pumping the fluid within the fluid channel (2) vertically upward to the side outlet (Column 15 lines 1-27, Fig. 7).
Regarding claim 11, Deak discloses the method wherein the fluid is pumped through the side outlet (Fig. 7) to a second fluid channel (Fig. 7) connected to a second vertical fluid dispensing volume (15b) below a second side outlet (top of 15b, Fig. 7) of the second vertical fluid dispensing volume (15b), the method further comprising inertially pumping (Column 15 lines 1-27) the fluid within the second fluid channel to the second side outlet (Fig. 7).
Regarding claim 12, Deak discloses the method further comprising: interacting (Column 15 lines 1-27) with the fluid in at least one of the fluid channel (Fig. 7) and the vertical fluid dispensing volume (Fig. 7); and interacting (Column 15 lines 1-27) with the fluid in at least one of the second fluid channel (Fig. 7) and the second vertical fluid dispensing volume (Fig. 7).
Regarding claim 13, Deak discloses the method wherein the fluid is pumped through the side outlet (Fig. 8c) to a destination volume (29), the method further comprising inertially pumping fluid within a second channel (Fig. 8c) vertically upward to a second side outlet (Fig. 8c) and through the second side outlet to the destination volume (29).

Claim(s) 1, 5, 6, 8, 9, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kornilovich et al. (Pub. No. US 2019/0143327).
Regarding claim 1, Kornilovich et al. disclose a fluidic device (Figs. 1-20) comprising: a fluid channel (1322); a vertical fluid dispensing volume (24) having a top surface parallel (Fig. 14) to the fluid channel (1322), a bottom surface parallel (Fig. 14) to the fluid channel (2) and opposite the top surface (Fig. 14), and a side wall (Fig. 14) orthogonal to the fluid channel (1322), the side wall (Fig. 14) including a side outlet (multiple embodiments illustrated in Figs. 1-13); wherein the fluid channel (1322) is connected to the vertical fluid dispensing volume (24) below the side outlet (Fig. 14); and a fluid actuator (28) asymmetrically located between ends of the fluid channel to form an inertial pump to vertically pump fluid within the channel to the side outlet (Fig. 14).
Regarding claim 5, Kornilovich et al. disclose a fluidic device (Figs. 1-20) further comprising: a second vertical fluid dispensing volume (34, Fig. 12) having a side wall (Fig. 12) orthogonal to the fluid channel (Fig. 12) and including a second side outlet (Fig. 12); a second fluid channel (Fig. 12) to receive fluid pumped from the fluid channel (Fig. 12), the second fluid channel being connected to the second vertical fluid dispensing volume (34) below the second side outlet (Fig. 7); and a second fluid actuator (838) within the second fluid channel forming a second inertial pump (paragraph 68) to vertically pump fluid within the second fluid channel to the second side outlet (Fig. 12).
Regarding claim 6, Kornilovich et al. disclose a fluidic device (Figs. 1-20) further comprising a first fluid sensor (paragraph 46) to interact with fluid within at least one of the fluid channel and the vertical fluid dispensing volume (paragraph 46); and a second fluid sensor (paragraph 46) to interact with fluid within at least one of the second fluid channel and the second vertical fluid dispensing volume (paragraph 46).
Regarding claim 8, Kornilovich et al. disclose a fluidic device (Figs. 1-20) wherein the vertical fluid dispensing volume (24, Fig. 11) has a second side outlet (Fig. 11), wherein the inertial pump (28) vertically pumps fluid to the second side outlet (Fig. 11), the fluidic device further comprising: a first destination volume (34) connected to the side outlet (Fig. 11) to receive fluid from the fluid channel (Fig. 11); and a second destination volume (1034) connected to the second side outlet (Fig. 11) to receive fluid from the fluid channel (Fig. 11).
Regarding claim 9, Kornilovich et al. disclose a fluidic device (Figs. 1-20) wherein the second side outlet (Fig. 11) is vertically above the side outlet (Fig. 11).
Regarding claim 14, Kornilovich et al. disclose a fluidic device (Figs. 1-20) comprising: a vertical fluid dispensing volume (243, 245, 247, 249, Fig. 3) having a side outlet (Fig. 3); fluid channels (24 and 34) connected to the vertical fluid dispensing volume (Fig. 3); inertial pumps (28 and 250), wherein at least one of the inertial pumps (paragraphs 42-43) is within each of the fluid channels (24 and 34) to pump fluid upwardly (paragraphs 37-43) through the vertical fluid dispensing volume to the side outlet (Fig. 3); and a controller (252) to synchronize actuations of the inertial pumps (paragraph 44).
Regarding claim 15, Kornilovich et al. disclose the fluidic device (Figs. 1-10) further comprising a capillary passage (paragraph 43) extending from the side outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753